 


110 HRES 680 EH: Condemning the actions of September 7, 2007, resulting in damage to the Vietnam Veterans War Memorial.
U.S. House of Representatives
2007-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 680 
In the House of Representatives, U. S.,

October 23, 2007
 
RESOLUTION 
Condemning the actions of September 7, 2007, resulting in damage to the Vietnam Veterans War Memorial. 
 
 
Whereas the Vietnam Veterans Memorial serves as a memorial to the 2,700,000 men and women in the United States Armed Forces who served in the designated war zone during the Vietnam Era; 
Whereas 58,256 men and women died while serving in South East Asia or as a result of their wounds or a service-connected disability; 
Whereas on Friday evening, September 7, 2007, the United States Park Police reported being notified of a light, oily, and unidentified substance that was spilled over portions of some of the names, panels, and paving stones of the Vietnam Veterans Memorial; 
Whereas at least 14 of the 140 inscribed panels of the Memorial Wall were damaged; and 
Whereas the National Park Service has determined that the damage was the result of an act of vandalism: Now, therefore, be it  
 
That the House of Representatives condemns all attacks upon the memory of veterans and their service to the United States, as exemplified by the incident of vandalism of September 7, 2007. 
 
Lorraine C. Miller,Clerk.
